Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 1 of 14 Page ID #:1740




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




     R.J. REYNOLDS TOBACCO                    CV 20-4880 DSF (KSx)
     COMPANY, et al.,
           Plaintiffs,                        Order DENYING Plaintiffs’
                                              Motion for Preliminary Injunction
                       v.                     (Dkt. 17)

     COUNTY OF LOS ANGELES, et
     al.,
          Defendants.



           Plaintiffs R.J. Reynolds Tobacco Company, American Snuff
     Company, LLC, and Santa Fe Natural Tobacco Company, Inc. move for
     an order enjoining Defendant County of Los Angeles from enforcing a
     County ordinance that prohibits the sale of flavored tobacco products.
     Dkt. 17-1 (Mot.). The County opposes. Dkt. 28 (Opp’n). The Court
     deems this matter appropriate for decision without oral argument. See
     Fed. R. Civ. P. 78; Local Rule 7-15. For the reasons stated below, the
     motion is DENIED.

                                 I. BACKGROUND

            Los Angeles County Code Section 11.35 (the Ordinance) regulates
     the sale of tobacco. Amendments to the Ordinance were passed at the
     September 24, 2019 County Board of Supervisors meeting, enacted on
     November 1, 2019, and became effective on May 1, 2020. Relevant
     here, the Ordinance prohibits tobacco retailers from “sell[ing] or
     offer[ing] for sale, or . . . possess[ing] with the intent to sell or offer for
     sale, any flavored tobacco product or any component, part, or accessory
     intended to impart, or imparting a characterizing flavor in any form, to
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 2 of 14 Page ID #:1741




     any tobacco product or nicotine delivery device, including electronic
     smoking devices.” Id. § 11.35.070(E). A “Flavored Tobacco Product” is
     defined as “any tobacco product . . . which imparts a characterizing
     flavor.” Id. § 11.35.020(J). A “tobacco product” is “[a]ny product
     containing, made, or derived from tobacco or nicotine,” including
     cigarettes, and “[a]ny electronic smoking device that delivers nicotine
     or other substances,” including e-cigarettes and vaping devices. Id. §
     11.35.020(U)(1)-(2). A “characterizing flavor” is defined as:

           a taste or aroma, other than the taste or aroma of tobacco,
           imparted either prior to or during consumption of a tobacco
           product or any byproduct produced by the tobacco product,
           including, but not limited to, tastes or aromas relating to
           menthol, mint, wintergreen, fruit, chocolate, vanilla, honey,
           candy, cocoa, dessert, alcoholic beverage, herb, or spice.
           Characterizing flavor includes flavor in any form, mixed
           with or otherwise added to any tobacco product or nicotine
           delivery device, including electronic smoking devices.

     Id. § 11.35.020(C).

                             II. LEGAL STANDARD

           “A preliminary injunction is an extraordinary remedy never
     awarded as a matter of right.” Winter v. Natural Res. Def. Council, 555
     U.S. 7, 24 (2008). “A plaintiff seeking a preliminary injunction must
     establish that he is likely to succeed on the merits, that he is likely to
     suffer irreparable harm in the absence of preliminary relief, that the
     balance of equities tips in his favor, and that an injunction is in the
     public interest.” Id. at 20. Although a plaintiff seeking a preliminary
     injunction must make a showing on each factor, the Ninth Circuit
     employs a “version of the sliding scale” approach where “a stronger
     showing of one element may offset a weaker showing of another.”
     Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-35 (9th
     Cir. 2011). Under this approach, a court may issue a preliminary
     injunction where there are “serious questions going to the merits and a
     balance of hardships that tips sharply towards the plaintiff . . . , so long



                                          2
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 3 of 14 Page ID #:1742




     as the plaintiff also shows that there is a likelihood of irreparable
     injury and that the injunction is in the public interest.” Id. at 1135
     (internal quotation marks omitted). “When the government is a party,
     the last two factors (equities and public interest) merge.” E. Bay
     Sanctuary Covenant v. Trump, 950 F.3d 1242, 1271 (9th Cir. 2020).

                                III. DISCUSSION

            Plaintiffs contend that they are likely to succeed on the merits of
     their claims that the Ordinance is unconstitutional under the
     Supremacy Clause. The Court disagrees. Because Plaintiffs have not
     established that they are likely to succeed on the merits or even that
     there are serious questions going to the merits, the Court need not
     consider the other Winter factors. See Garcia v. Google, Inc., 786 F.3d
     733, 740 (9th Cir. 2015) (en banc) (“[W]hen a plaintiff has failed to show
     the likelihood of success on the merits, we need not consider the
     remaining three [Winter elements]” (alteration in original) (internal
     quotation marks omitted) (quoting Ass’n des Eleveurs de Canards et
     d’Oies du Quebec v. Harris, 729 F.3d 937, 944 (9th Cir. 2013))).

     A.     Express Preemption

            Plaintiffs contend that the Family Smoking Prevention and
     Tobacco Control Act (the FSPTCA), 21 U.S.C. §§ 387-387u, expressly
     preempts the Ordinance because the Ordinance impermissibly
     “establishes a state requirement that is ‘different from’ and ‘in addition
     to’ federal requirements related to tobacco product standards.” Mot. at
     11. Preemption under the FSPTCA is governed by a Preemption
     Clause, a Preservation Clause, and a Savings Clause:

          • Preemption Clause. “[W]ith respect to a tobacco product,” the
            FSPTCA preempts, “any requirement which is different from, or
            in addition to, any requirement under the provisions of this
            subchapter relating to tobacco product standards, premarket
            review, adulteration, misbranding, labeling, registration, good
            manufacturing standards, or modified risk tobacco products.” 21
            U.S.C. § 387p(a)(2)(A).




                                         3
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 4 of 14 Page ID #:1743




        • Preservation Clause. “Except as provided in [the Preemption
          Clause],” the FSPTCA does not limit the County’s authority to
          enact requirements “relating to or prohibiting the sale,
          distribution, possession, exposure to, access to, advertising and
          promotion of, or use of tobacco products by individuals of any age,
          information reporting to the State, or measures relating to fire
          safety standards for tobacco products.” 21 U.S.C. § 387p(a)(1).

        • Savings Clause. The Preemption Clause “does not apply to
          requirements relating to the sale, distribution, possession,
          information reporting to the State, exposure to, access to, the
          advertising and promotion of, or use of, tobacco products by
          individuals of any age, or relating to fire safety standards for
          tobacco products.” 21 U.S.C. § 387p(a)(2)(B).

            Under the Preemption Clause, the first question the Court must
     answer is whether the Ordinance relates to “tobacco product
     standards.” The FSPTCA has a section on “Tobacco Product
     Standards.” 21 U.S.C. § 387g. That section sets out two “[s]pecial
     rules,” id. § 387g(a)(1), and then gives the FDA authority to revise
     those rules, id. § 387g(a)(2), and adopt additional tobacco standards, id.
     § 387g(a)(3). The first of those special rules is the “Special rule for
     cigarettes” which prohibits cigarettes from “contain[ing], as a
     constituent (including a smoke constituent) or additive, an artificial or
     natural flavor (other than tobacco or menthol) . . . .” 21 U.S.C.
     § 387g(a)(1)(A) (the Special Rule). Plaintiffs contend that “[i]f a ban on
     all flavored cigarettes except menthol is a tobacco product standard –
     indeed, the paradigmatic example of a tobacco product standard – then
     a state law or local ordinance that bans all flavored tobacco products
     including menthol is a tobacco product standard as well.” Mot. at 12;
     see also id. at 13 (“at a bare minimum, the County’s ban on ‘menthol
     cigarettes’ is ‘different from’ and ‘in addition to’ the Tobacco Control
     Act’s express allowance (subject to FDA’s authority) of menthol
     cigarettes”). Additionally, future tobacco product standards “shall,
     where appropriate for the protection of the public health, include . . .
     provisions respecting the construction, components, ingredients,
     additives, constituents, including smoke constituents, and properties of


                                         4
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 5 of 14 Page ID #:1744




     the tobacco product.” 21 U.S.C. § 387g(a)(4)(B)(i). Plaintiffs note that
     both “additives” and “properties” of tobacco products include flavoring.
     Mot. at 11 (“‘additives’ include ‘substances intended for use as a
     flavoring.’” (quoting 21 U.S.C. § 387(1)); Dkt. 31 (Reply) at 8-9 (“A
     ‘property’ of a product is an ‘attribute, characteristic, or quality’ of the
     product” and “the ‘taste or aroma’ of a product is an ‘attribute,
     characteristic, or quality’ of the product.” (first quoting Oxford English
     Dictionary, “Property” (2020), available at https://www.oed.com; then
     quoting Webster’s Third New International Dictionary 1818 (1981)). 1
     Plaintiffs contend that putting all of these provisions together, “a
     ‘tobacco product standard’ includes any provision respecting the
     substances intended for use as a tobacco-product flavoring.” Mot. at 11-
     12. The Court disagrees with Plaintiffs’ analysis.

           The courts to have addressed the preemption of local flavored
     tobacco bans have held that the local ordinances were not preempted.
     See Nat’l Ass’n of Tobacco Outlets, Inc. v. City of Providence, R.I., 731
     F.3d 71, 85 (1st Cir. 2013); U.S. Smokeless Tobacco Mfg. Co. LLC v.
     City of New York, 708 F.3d 428, 436 (2d Cir. 2013); Indeps. Gas & Serv.
     Stations Associations, Inc. v. City of Chicago, 112 F. Supp. 3d 749, 754
     (N.D. Ill. 2015). The Ordinance at issue here is more restrictive than
     the ordinances previously held not to be preempted. Nevertheless, the
     Court finds those cases to be instructive.

     1 Plaintiffs also point to various advance notices of proposed rulemaking, and
     other FDA documents, purportedly “contemplating the adoption of ‘tobacco
     product standard[s]’ banning various flavored tobacco products, including
     menthol cigarettes and flavored vapor products.” Mot. at 12-13; see also
     Reply at 9. For example, in a recently released FDA Guidance document, the
     FDA explains that the final guidance “is not setting tobacco product
     standards, such as a tobacco product standard restricting or eliminating the
     use of flavors in ENDS.” Mot. at 12-13 (citing FDA, Enforcement Priorities
     for Electronic Nicotine Delivery Systems (ENDS) and other Deemed Products
     on the Market Without Premarket Authorization 34 (Apr. 2020)). However,
     the various FDA documents are not controlling and the Court concludes that
     these documents do not require the Ordinance to be considered a tobacco
     product standard.



                                           5
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 6 of 14 Page ID #:1745




            In U.S. Smokeless Tobacco, the Second Circuit concluded that a
     ban on flavored tobacco products was not a tobacco product standard
     because the ordinance addressed only “whether final tobacco products
     are ultimately characterized by – or marketed as having – a flavor” and
     “is not easily read to direct manufacturers as to which ingredients they
     may or may not include in their products.” 708 F.3d at 435. The
     Second Circuit concluded that so long as a sales regulation does not
     “clearly infringe on the FDA’s authority to determine what chemicals
     and processes may be used in making tobacco products,” it is not a
     tobacco product standard and is not preempted. Id. at 434. The court
     of appeals contrasted the Special Rule that “prohibits manufacturers
     from producing cigarettes that contain ‘an artificial or natural flavor’ as
     a constituent or additive” with the New York ordinance, which
     “explicitly does not turn on ‘the use of additives or flavorings,’ but
     rather on whether the product itself imparts ‘a distinguishable taste or
     aroma.’” Id. The Ordinance here also defines “characterizing flavor”
     based on “a taste or aroma” – not constituents or additives. See L.A.
     Cty. Code § 11.35.020(C). The County contends, therefore, that like the
     New York ordinance, the Ordinance here “is not attempting to tell
     manufacture[r]s how to make their products. Rather, the Ordinance
     bans the sale of a final product, i.e., tobacco products with ‘a taste or
     aroma, other than the taste or aroma of tobacco’ regardless of how that
     taste or aroma comes to be, which sales regulation the FSPTCA
     expressly preserves for state and local governments.” Opp’n at 17-18
     (emphases in original). Plaintiffs point out that “there is only one way
     a taste or aroma other than the taste or aroma of tobacco can come to
     be in a tobacco product – through an additive.” Reply at 8. Assuming,
     without concluding, that this is true, this fact does not change the
     analysis of the Second Circuit, which the Court finds to be persuasive.

           Plaintiffs also contend that U.S. Smokeless Tobacco is
     distinguishable because the Second Circuit noted (in dicta) that the
     ordinance in that case “regulates a niche product, not a broad category
     of products such as cigarettes or smokeless tobacco.” Mot. at 13
     (quoting U.S. Smokeless Tobacco, 708 F.3d at 436). However, this
     comment did not control the court’s analysis of whether the ordinance



                                          6
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 7 of 14 Page ID #:1746




     at issue was a tobacco product standard. Regardless of which tobacco
     products are included and which flavors are prohibited, the reasoning
     underlying the Second Circuit’s opinion remains the same – a sales
     ordinance that does not direct manufacturers as to which ingredients
     they may or may not include is not a preempted tobacco product
     standard. And if an ordinance is not a product standard, it does not
     matter if it is “different from, or in addition to” a federal product
     standard. 2

           Plaintiffs further contend that the Ordinance here, unlike the
     ordinance in U.S. Smokeless Tobacco, is “directed at the manufacturing
     process” because the Ordinance “regulates what can be ‘mixed with or
     otherwise added to any tobacco product.’” Mot. at 14 (quoting L.A. Cty.
     Code § 11.35.020(C)). Plaintiffs’ selective quotation is misleading. The
     entire sentence says that a “characterizing flavor” can be a “flavor in
     any form, mixed with or otherwise added to any tobacco product or
     nicotine delivery device, including electronic smoking devices.” L.A.


     2 Plaintiffs relatedly contend that U.S. Smokeless Tobacco and National Ass’n
     are distinguishable because they were not complete prohibitions on flavored
     tobacco products, and therefore appropriately fell into the Savings Clause.
     Mot. at 18-19. The New York City ordinance prohibited the sale, “except in a
     tobacco bar,” of “any flavored tobacco product,” which was defined as “any
     item, not including cigarettes, that contains both tobacco and ‘a constituent
     that imparts a characterizing flavor’ . . . ‘other than the taste or aroma of
     tobacco, menthol, mint or wintergreen.’” U.S. Smokeless Tobacco, 708 F.3d at
     431. The similar Providence ordinance prohibited the sale, “except in a
     smoking bar,” of any “flavored tobacco product,” which “expressly excludes
     cigarettes” and includes other tobacco products that “contain[] a constituent
     that imparts a characterizing flavor,” National Ass’n, 731 F.3d at 74 & n.2,
     except for the “taste or aroma of tobacco, menthol, mint or wintergreen,” Nat’l
     Ass’n of Tobacco Outlets, Inc. v. City of Providence, No. CA 12-96-ML, 2012
     WL 6128707, at *8 (D.R.I. Dec. 10, 2012). The County contends that because
     the Ordinance does not prohibit tobacco-flavored products, it is not a
     complete ban either. Opp’n at 20-21. Because the issue of whether an
     ordinance is a regulation or a ban is only potentially relevant to application of
     the Savings Clause, the Court does not wade into this dispute.



                                            7
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 8 of 14 Page ID #:1747




     Cty. Code § 11.35.020(C). The County notes that “[t]he point of this
     clarifying language is . . . to state that the sale of tobacco products with
     flavors other than tobacco, no matter how they are created, and
     whether non-tobacco flavor is added during manufacture or imparted
     during consumption, is banned. The Ordinance does not make any
     distinction between tobacco products with flavors other than tobacco
     based on how flavor is added, but rather bans the sale of them
     wholesale based on their sensory impact on the consumer.” Opp’n at 18
     (emphasis in original). The Court agrees and interprets this part of the
     definition of “characterizing flavor” only to ensure that devices that
     impart flavor “in any form” during consumption are included in the
     ban. It does not address “mixing or adding” constituents or additives
     during the manufacturing stage.

            Next, Plaintiffs contend that because the FSPTCA enforces its
     tobacco product standards “through a ban on the sale of offending
     products,” it is no answer to say that because the Ordinance prohibits
     sales, it is not a tobacco product standard. See Mot. at 14. The Second
     Circuit persuasively rejected a similar argument. In U.S. Smokeless
     Tobacco, the Second Circuit contrasted the ordinance at issue with the
     challenged state law in Nat’l Meat Ass’n v. Harris, 565 U.S. 452 (2012),
     which “expressly prohibited the sale of meat that was not produced in
     accordance with specific rules to be applied at the slaughterhouse,” 3
     noting that the flavored tobacco ban “does not concern itself with the

     3 The Federal Meat Inspection Act preempts any requirements “with respect
     to premises, facilities and operations of any establishment at which
     inspection is provided under” the act, such as slaughterhouses. Nat’l Meat,
     565 U.S. at 458. The challenged state law in National Meat prohibited the
     processing or selling of meat from nonambulatory animals for human
     consumption. Id. at 458-59. The Supreme Court held that because the sales
     ban aided other sections of the law that more directly regulated
     slaughterhouse operations, and because the “idea – and the inevitable effect –
     of the provision is to make sure that slaughterhouses remove nonambulatory
     pigs from the production process,” the sales ban was a preempted regulation
     of “how slaughterhouses must deal with non-ambulatory pigs on their
     premises.” Id. at 463-64.



                                           8
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 9 of 14 Page ID #:1748




     mode of manufacturing, or with the ingredients that may be included in
     tobacco products.” U.S. Smokeless Tobacco, 708 F.3d at 435 n.2.
     Instead, because the FSPTCA expressly incorporates a distinction
     between sales regulations and “regulation at the manufacturing stage,”
     a different result is warranted. Id. at 434. 4 Holding otherwise would
     “render superfluous § 916’s three-part structure, and in particular
     would vitiate the preservation clause’s instruction that the Act not be
     ‘construed to limit the authority of . . . a State or political subdivision of
     a State . . . to enact . . . and enforce any . . . measure . . . prohibiting the
     sale . . . of tobacco products.’” Id. (alterations in original) (quoting 21
     U.S.C.A. § 387p(a)(1)); see also Nat’l Ass’n, 731 F.3d at 82, 83 n.10
     (holding that a flavored tobacco ban was not a “sales restriction[]
     effectively and impermissibly impos[ing] a new product or
     manufacturing standard in violation of the preemption provision,”
     noting that “the distinction between sales and manufacturing
     regulations is clearly supported by 21 U.S.C. § 387p(a)(1)”); Indeps Gas,
     112 F. Supp. 3d at 754 (“an ordinance that banned tobacco products
     flavored using a particular manufacturing process might be preempted
     by the FSPTCA,” but the ordinance at issue “regulates flavored tobacco
     products without regard for how they are manufactured . . . and,
     accordingly, is exempt from the FSPTCA’s preemption clause”).

           Additionally, as the Second Circuit aptly explained, the flavored
     tobacco ban at issue “prohibits the sale of a recognized category of
     tobacco products, characterized by their flavor and marketed as a
     distinct product. Plaintiffs’ effort to characterize the ordinance as a
     manufacturing standard is tantamount to describing a ban on


     4 The First Circuit also emphasized that the preemption clause in National
     Meat “did not contain a savings clause expressly exempting regulations
     ‘relating to the sale’ of the product from preemption,” Nat’l Ass’n, 731 F.3d at
     82, and that the same is true regarding the preemption provision at issue in
     Engine Manufacturers Ass’n v. South Coast Air Quality Management
     District, 541 U.S. 246 (2004), id. at 83 n.10 (“[T]he statutory scheme at issue
     there, like that in National Meat, did not contain a preservation clause that
     directly exempted sales regulations from preemption.”).



                                            9
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 10 of 14 Page ID #:1749




     cigarettes as a manufacturing standard mandating that cigars be
     manufactured in minimum sizes and with tobacco-leaf rather than
     paper wrappings.” U.S. Smokeless Tobacco, 708 F.3d at 435 n.2. A
     prohibition on the sale of a distinct product is simply not a product
     standard. 5 As the County points out, this conclusion further
     distinguishes National Meat because “in that case the end product –
     meat – was the same regardless of whether processed from an
     ambulatory or nonambulatory animal. Thus, the only way to determine
     whether a product was banned was to consider how it was
     manufactured.” Opp’n at 19 (emphasis in original). Here, banned
     products can be identified based on how they are marketed and sold.

            Finally, the Court acknowledges the general presumption that
     “when the text of a pre-emption clause is susceptible of more than one
     plausible reading, courts ordinarily ‘accept the reading that disfavors
     pre-emption.’” CTS Corp. v. Waldburger, 573 U.S. 1, 19 (2014) (quoting
     Altria Grp., Inc. v. Good, 555 U.S. 70, 77 (2008)). “The effect of that
     presumption is to support, where plausible, ‘a narrow interpretation’ of
     an express pre-emption provision, . . . especially ‘when Congress has
     legislated in a field traditionally occupied by the States[.]’” Id. (first
     quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996); then quoting
     Altria, 555 U.S. at 77). 6 The Supreme Court recognized no later than

     5For this reason, the Court finds Plaintiffs’ parade of horribles, Mot. at 17,
     unpersuasive.
     6 Plaintiffs contend that any presumption against preemption “has no place”
     where there is an express preemption clause. Reply at 7 (quoting Puerto Rico
     v. Franklin California Tax-Free Tr., 136 S. Ct. 1938, 1946 (2016)). However,
     the Supreme Court in Franklin did not so hold. Rather, it held that it would
     not invoke the presumption against preemption where the statute’s language
     was plain. Franklin, 136 S. Ct. at 1946. The presumption addressed above
     applies where there is ambiguity. Plaintiffs’ argument assumes the primary
     disputed issue in this case – that the Ordinance qualifies as a tobacco product
     standard. See Reply at 8. Plaintiffs also note that “[t]he Supreme Court has
     ‘repeatedly declined to give broad effect to saving clauses where doing so
     would upset the careful regulatory scheme established by federal law.’” Mot.
     at 16 (citing Geier v. Am. Honda Motor Co., 529 U.S. 861, 870 (2000)). This


                                            10
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 11 of 14 Page ID #:1750




     1900 that a “cigarette ban [i]s the type of legislation that states may
     enact ‘for the preservation of the public health or safety’ under their
     police powers.” Graham v. R.J. Reynolds Tobacco Co., 857 F.3d 1169,
     1190–91 (11th Cir. 2017) (quoting Austin v. State of Tennessee, 179
     U.S. 343, 349 (1900)). Here, to the extent the Preemption Clause is
     “susceptible of more than one plausible reading,” the Court accepts the
     narrower plausible interpretation – that the flavored tobacco ban is not
     a tobacco product standard. See U.S. Smokeless Tobacco, 708 F.3d at
     433 (2d Cir. 2013) (“if there is any ambiguity as to whether the local
     and federal laws can coexist, we must uphold the ordinance”); see also
     U.S. Smokeless Tobacco Mfg. Co. v. City of New York, No. 09 CIV.
     10511 CM, 2011 WL 5569431, at *7 (S.D.N.Y. Nov. 15, 2011) (“[A]s the
     Preemption Clause is itself silent regarding sales prohibitions, it seems
     far more likely that prohibitions are preserved and never preempted,
     and therefore need never be saved. Insofar as the latter inference is
     more consistent with the statute’s language, structure, and purpose, I
     opt for it.”). 7



     applies only to the scope of savings clauses, not to the scope of preemption
     clauses. And even if it somehow applied here, the regulatory scheme is not
     intended to prevent states and localities from prohibiting the sale of tobacco
     products, as stated explicitly by the Preservation Clause.
     7 Although raised primarily in the context of the Savings Clause, the Court
     addresses two additional arguments that could equally apply to the
     Preservation Clause. First, Plaintiffs contend that “the phrase ‘by
     individuals of any age’ limits the scope of the saving clause to age-based
     requirements.” Mot. at 15; see also Reply at 13 (“The preservation clause is
     also limited to age-based prohibitions in any event”). The plain meaning of
     that phrase is the opposite of what Plaintiffs suggest – states and localities
     are free to enact requirements regardless of age. Rather than being
     “superfluous,” Reply at 12, the language emphasizes that regulations are
     permissible beyond age-based restrictions. Second, Plaintiffs contend that
     the Savings Clause permits only regulations of “the time, place, and manner
     of the product’s sale and distribution.” Mot. at 15. Plaintiffs provide no
     support for such a claim. Plaintiffs may be importing to the Savings Clause
     limitations found in another statute regulating advertising and labeling: “a


                                           11
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 12 of 14 Page ID #:1751




            For these reasons, the Court agrees with the First and Second
     Circuits that a flavored tobacco ban is not a regulation of tobacco
     product standards and therefore is not preempted. The Court need not
     decide whether the Savings Clause would save the Ordinance if it did
     regulate tobacco product standards. The Ordinance may very well have
     negative foreseen or unforeseen consequences, not just on the people
     who sell flavored tobacco products, but also on the people who use
     them. Such concerns should be directed to the appropriate legislative
     bodies. Plaintiffs have not demonstrated serious questions going to, or
     a likelihood of success on, the merits of their express preemption claim.

     B.    Implied Preemption

           Plaintiffs contend that even if the Ordinance is not expressly
     preempted, it is “impliedly preempted because it ‘stands as an obstacle
     to the accomplishment and execution of the full purposes and objectives
     of Congress.’” Mot. at 22 (citing Crosby v. Nat’l Foreign Trade Council,
     530 U.S. 363, 373 (2000)). “As with express preemption, courts assume
     that the historic police powers of the States are not superseded unless
     that was the clear and manifest purpose of Congress.” Ass’n des
     Éleveurs de Canards et d’Oies du Québec v. Becerra, 870 F.3d 1140,
     1153 (9th Cir. 2017) (internal quotation marks omitted) (quoting
     Arizona v. United States, 567 U.S. 387, 400 (2012)).

           First, Plaintiffs contend that the FSPTCA was adopted to set
     national standards for the manufacturing of, and the ingredients in,
     tobacco products. Id. Because the Court has concluded that the


     State or locality may enact statutes and promulgate regulations, based on
     smoking and health, . . . imposing specific bans or restrictions on the time,
     place, and manner, but not content, of the advertising or promotion of any
     cigarettes.” 15 U.S.C. § 1334(c). Plaintiffs have provided no explanation as
     to why this requirement would apply to sales regulations under the Savings
     (or Preservation) Clauses. The district court in U.S. Smokeless Tobacco
     convincingly rejected the argument that there is any “time, place, and
     manner” limitation on tobacco product sales regulations. 2011 WL 5569431,
     at *5.



                                           12
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 13 of 14 Page ID #:1752




     Ordinance is neither a manufacturing standard nor does it regulate the
     ingredients of tobacco products, the Ordinance is not an obstacle to this
     purpose.

            Second, Plaintiffs contend that the Ordinance “would undermine
     Congress’s and the FDA’s judgment that certain flavored tobacco
     products – including menthol cigarettes – should remain on the
     market.” Id. at 23. However, the FSPTCA expressly gives state and
     local governments the power to prohibit the sale of tobacco products,
     even if those sales bans are stricter than the federal ban, so long as the
     regulation is not covered by the Preemption Clause. See U.S.
     Smokeless Tobacco, 708 F.3d at 433 (“While § 907(d)(3) prohibits the
     FDA from banning entire categories of tobacco products throughout the
     country, 21 U.S.C. § 387g(d)(3), the FSPTCA nowhere extends that
     prohibition to state and local governments. To the contrary, the
     preservation clause of § 916 expressly preserves localities’ traditional
     power to adopt any ‘measure relating to or prohibiting the sale’ of
     tobacco products” (footnote omitted)); see also Berger v. Philip Morris
     USA, Inc., 185 F. Supp. 3d 1324, 1340-41 (M.D. Fla. 2016), aff’d sub
     nom. Cote v. R.J. Reynolds Tobacco Co., 909 F.3d 1094 (11th Cir. 2018)
     (“state-law prohibitions on cigarette sales can stand side-by-side with
     the fact that Congress has tolerated cigarettes and purposefully
     refrained from banning them”). 8 In fact, local regulations covered by
     the Preservation Clause, like the Ordinance, can promote the purposes
     and objectives of the FSPTCA by acting as testing grounds for new and

     8 The cases cited by Plaintiffs, Reply at 16, largely pre-date the FSPTCA (and
     the Preservation Clause) and address only claims that cigarettes are
     defectively designed, not state or local power to enact tobacco product bans.
     See, e.g., Pooshs v. Philip Morris USA, Inc., 904 F. Supp. 2d 1009, 1025-26
     (N.D. Cal. 2012) (rejecting contention that cigarettes are defectively designed,
     relying in part on Food & Drug Admin. v. Brown & Williamson Tobacco
     Corp., 529 U.S. 120 (2000) which held that “[a] ban of tobacco products by the
     FDA would therefore plainly contradict congressional policy.” Id. at 139
     (emphasis added)); see also Graham, 857 F.3d at 1190 (“Although federal
     agencies have only the authority granted to them by Congress, states are
     sovereign”).



                                           13
Case 2:20-cv-04880-DSF-KS Document 35 Filed 07/13/20 Page 14 of 14 Page ID #:1753




     innovative policies aiming to protect public health, and particularly the
     health of underage purchasers. Therefore, the Ordinance does not
     stand as an obstacle to the FSPTCA.

            Plaintiffs have not demonstrated serious questions going to, or a
     likelihood of success on, the merits of their implied preemption claim.

                               IV. CONCLUSION

           Plaintiffs’ motion for a preliminary injunction is DENIED.

        IT IS SO ORDERED.



     Date: July 13, 2020                  ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                        14
